838 F.2d 469Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell B. VINNEDGE, Plaintiff-Appellant,v.David A. GARRAGHTY, Warden, Virginia Parole Board, AttorneyGeneral of the State of Virginia, Russell Wilson,Defendant-Appellee.
No. 86-7288.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1987.Decided Jan. 27, 1988.

Russell B. Vinnedge, appellant pro se.
Alan Katz, Office of the Attorney General of Virginia, for appellee.
E.D.Va.
REMANDED.
Before DONALD RUSSELL, WIDENER, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Russell B. Vinnedge, a Virginia inmate, appeals from a magistrate's entry of judgment after jury verdicts in favor of the defendants in Vinnedge's action alleging violations of 42 U.S.C. Sec. 1983.


2
Vinnedge and counsel for the defendants consented to conduct all proceedings before a magistrate pursuant to 28 U.S.C. Sec. 636(c).  They also elected an optional appeal route permitting an appeal on the record to a district court judge.  They executed the proper consent form.  28 U.S.C. Sec. 636(c)(4);  Fed.R.Civ.P. 73(d).  They agreed to a direct appeal to the district court, not this Court.


3
Accordingly, this Court lacks jurisdiction over the present appeal.  See 28 U.S.C. Secs. 636(c)(4)-636(c)(5).    Cf. Wharton-Thomas v. United States, 721 F.2d 922, 924 (3d Cir.1983) (appeal to court of appeals not proper where parties consented to appeal to district court).  Initial review is proper in the district court, the forum to which the parties specified that they desired to appeal.    See Wharton-Thomas, supra, at 924.  Accordingly, we dismiss this appeal and remand the action to the district court.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
REMANDED.